UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 WHITNEY INFORMATION NETWORK,INC. (Name of Registrant as Specified in Its Charter) KINGSTOWN PARTNERS L.P. KINGSTOWN CAPITAL PARTNERS LLC KINGSTOWN CAPITAL MANAGEMENT L.P. KINGSTOWN MANAGEMENT GP LLC MICHAEL BLITZER GUY SHANON JASON HAMMERMAN HAMMERMAN CAPITAL PARTNERS, LP J. HUNTER BROWN JDD TRUST SGAP BROWN TRUST (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: KINGSTOWN CAPITAL FILES DEFINITIVE PROXY MATERIALS TO ELECT TWO SHAREHOLDER NOMINEES TO WHITNEY INFORMATION NETWORK’S BOARD OF DIRECTORS With Annual Meeting Less Than a Week Away, Time Is of the Essence for Shareholders to Vote FORKingstown’s Nominees on the GOLD Proxy Card NEW YORK, NY – August 26, 2009 – Kingstown Capital Partners announced that it has filed with the Securities and Exchange Commission definitive proxy materials in connection with the election of two highly qualified shareholder candidates to the Board of Directors of Whitney Information Network,Inc. (the “Company”) (OTC Bulletin Board: RUSS) at the Company’s 2009 Annual Meeting. The meeting is scheduled to be on Wednesday, September2, 2009, at 10:30 am (local time) at the Hampton Inn& Suites Cape Coral, FL.Kingstown’s nominees, Jason Hammerman and J.
